      Case 1:15-cv-00211-LGS-SDA Document 868 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :   15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :        ORDER
                           -against-                         :   (Plaintiffs’ MIL 11)
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius

Limited and Syntel, Inc. (together, “Syntel”) move in limine (Dkt. No. 744) to preclude the

Facets documentation Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. and

Cognizant Technology Solutions Corp. (“Defendants”) relied on in opposition to Syntel’s

summary judgment motion regarding the Data Dictionary because it does not constitute business

records under Federal Rule of Evidence 803(6);

        WHEREAS, by Order dated September 30, 2020, Defendants were directed to file either

(a) a certification pursuant to Federal Rule of Evidence 803(6)(D) to provide the business record

foundation for the admissibility of the two documents if they are to be used for the truth of the

matter asserted in the documents, or (b) a letter explaining why such certification is unnecessary;

        WHEREAS, on October 6, 2020, Defendants filed the Declaration of Charles Sanders

(Dkt. No. 859). It is hereby

        ORDERED that Syntel’s motion in limine No. 11 as to the admissibility of the “Facets

Data Dictionary Guide” and the “Facets 5.01 Physical Package Document” is DENIED. The
     Case 1:15-cv-00211-LGS-SDA Document 868 Filed 10/08/20 Page 2 of 2




supplemental declaration adequately provides the business record foundation for the

admissibility of the two documents pursuant to Rule 803(6)(D).

       The Clerk of Court is respectfully directed to close Dkt. No. 744.

Dated: October 8, 2020
       New York, New York




                                                2
